Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to the merchandise manufactured by Bando Rubber Co. and by Isshin Rubber (Gomu) Co., covered by 'the entries the subject of the appeal for reappraisement enumerated in the attached Schedule of Cases, which is incorporated herein, that, on the dates of exportation thereof to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United *499States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the invoice unit values ex factory, net packed.
IT IS FURTHER STIPULATED AND AGREED as to the other merchandise covered by the entries the subject of the appeal for reappraisement enumerated in the attached Schedule of Oases which is incorporated herein that on the dates of exportation thereof from Japan to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the invoice unit values plus a pro-rata portion of the f.o.b. charges set out on the invoices, but not including the buying commission on said merchandise.
IT IS FURTHER STIPULATED AND AGREED that as to any of the merchandise on the invoices covered by the entries the subject of the appeal for reappraisement enumerated in the attached Schedule of Oases which is included in the list of articles designated by the Secretary of the Treasury in T.D. 54521 as provided for in See. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress which is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Administrative Act of 1938, that there were no higher foreign values for such or similar merchandise on the dates of exportation involved herein.
IT IS FURTHER STIPULATED AND AGREED that the footwear covered by the entries, the subject of the appeal for reappraisememt enumerated in ithe attached Schedule of Cases, is unlike any articles manufactured or produced in the United States.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reap-praisement enumerated in the attached Schedule of Oases may be deemed submitted for decision on the foregoing stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise herein involved and that such values were as follows: As to the merchandise manufactured by Bando Rubber Co. and by Isshin Rubber (Gomu) Co., covered by the pertinent entries, the values in such cases were the invoice unit values, ex-factory, net, packed; as to the other merchandise covered by this appeal for reappraisement, the values were the invoice unit values, plus a prorata portion of the f.o.b. charges set out on the relevant invoices, but not including the buying commission on said merchandise.
Judgment will be entered accordingly.